Exhibit (a)(3) AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST of BMT Investment Funds a Delaware Statutory Trust TABLE OF CONTENTS ARTICLE I. NAME; OFFICES; REGISTERED AGENT; DEFINITIONS 1 Section 1. Name 1 Section 2. Offices of the Trust 1 Section 3. Registered Agent and Registered Office 2 Section 4. Definitions 2 ARTICLE II. PURPOSE OF TRUST 4 ARTICLE III. SHARES 7 Section 1. Division of Beneficial Interest 7 Section 2. Ownership of Shares 9 Section 3. Sale of Shares 9 Section 4. Status of Shares and Limitation of Personal Liability 9 Section 5. Power of Board of Trustees to Make Tax Status Election 9 Section 6. Establishment and Designation of Series and Classes 10 Section 7. Indemnification of Shareholders 14 ARTICLE IV. THE BOARD OF TRUSTEES 14 Section 1. Number, Election, Term, Removal and Resignation 14 Section 2. Trustee Action by Written Consent Without a Meeting 15 Section 3. Powers; Other Business Interests; Quorum and Required Vote 15 Section 4. Payment of Expenses by the Trust 17 Section 5. Payment of Expenses by Shareholders 17 Section 6. Ownership of Trust Property 18 Section 7. Service Contracts 18 ARTICLE V. SHAREHOLDERS’ VOTING POWERS AND MEETINGS 19 Section 1. Voting Powers 19 Section 2. Quorum and Required Vote 19 Section 3. Shareholder Action by Written Consent Without a Meeting 20 Section 4. Record Dates 20 Section 5. Additional Provisions 21 ARTICLE VI. NET ASSET VALUE; DISTRIBUTIONS; REDEMPTIONS; TRANSFERS 22 Section 1. Determination of Net Asset Value, Net Income and Distributions 22 Section 2. Redemptions at the Option of a Shareholder 24 i Section 3. Redemptions at the Option of the Trust 25 Section 4. Transfer of Shares 25 ARTICLE VII. LIMITATION OF LIABILITY AND INDEMNIFICATION OF AGENT 25 Section 1. Limitation of Liability 25 Section 2. Indemnification 26 Section 3. Insurance 27 Section 4. Derivative Actions 28 ARTICLE VIII. CERTAIN TRANSACTIONS 28 Section 1. Dissolution of Trust or Series 28 Section 2. Merger or Consolidation; Conversion; Reorganization 29 Section 3. Master Feeder Structure 31 Section 4. Absence of Appraisal or Dissenters’ Rights 31 ARTICLE IX. AMENDMENTS 31 Section 1. Amendments Generally 31 ARTICLE X. MISCELLANEOUS 32 Section 1. References; Headings; Counterparts 32 Section 2. Applicable Law 32 Section 3. Provisions in Conflict with Law or Regulations 33 Section 4. Statutory Trust Only 33 Section 5. Use of the Names “Bryn Mawr Trust” or “BMT” 33 ii AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST OF BMT INVESTMENT FUNDS THIS AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST is made as of this 10th day of May, 2017, by the Trustees hereunder and by the holders of Shares to be issued by BMT Investment Funds (the “Trust”), as hereinafter provided. WITNESSETH: WHEREAS this Trust is being formed to carry on the business of an open-end management investment company as defined in the 1940 Act; and WHEREAS this Trust is authorized to divide its Shares into two or more Classes, to issue its Shares in separate Series, to divide Shares of any Series into two or more Classes and to issue Classes of the Trust or the Series, if any, all in accordance with the provisions hereinafter set forth; and WHEREAS the Trustees have agreed to manage all property coming into their hands as trustees of a Delaware statutory trust in accordance with the provisions of the Delaware Statutory Trust Act, as amended from time to time, and the provisions hereinafter set forth. NOW, THEREFORE, the Trustees hereby declare that: (i)the Trustees will hold all cash, securities and other assets that they may from time to time acquire in any manner as Trustees hereunder IN TRUST and will manage and dispose of the same upon the following terms and conditions for the benefit of the holders from time to time of Shares created hereunder as hereinafter set forth; and (ii)this Declaration of Trust and the By-Laws shall be binding in accordance with their terms on every Trustee, by virtue of having become a Trustee of the Trust, and on every Shareholder, by virtue of having become a Shareholder of the Trust, pursuant to the terms of this Declaration of Trust and the By-Laws. ARTICLE I. NAME; OFFICES; REGISTERED AGENT; DEFINITIONS Section 1. Name . This Trust shall be known as “BMT Investment Funds” and the Board of Trustees shall conduct the business of the Trust under that name, or any other name as it may from time to time designate. Section 2. Offices of the Trust . The Board may at any time establish offices of the Trust at any place or places where the Trust intends to do business. Section 3. Registered Agent and Registered Office . The name of the registered agent of the Trust and the address of the registered office of the Trust are as set forth in the Trust’s Certificate of Trust. Section 4. Definitions . Whenever used herein, unless otherwise required by the context or specifically provided: (a)“ 1940 Act ” shall mean the Investment Company Act of 1940 and the rules and regulations thereunder, all as adopted or amended from time to time; (b)“ Affiliate ” shall have the same meaning as “affiliated person” as such term is defined in the 1940 Act when used with reference to a specified Person, as defined below; (c)“ Board of Trustees ” shall mean the governing body of the Trust, that is comprised of the number of Trustees of the Trust fixed from time to time pursuant to Article IV hereof, having the powers and duties set forth herein; (d)“ By-Laws ” shall mean By-Laws of the Trust, as amended or restated from time to time in accordance with Article VIII therein. Such By-Laws may contain any provision not inconsistent with applicable law or this Declaration of Trust, relating to the governance of the Trust; (e)“ Certificate of Trust ” shall mean the certificate of trust of the Trust filed on February 9, 2017 with the office of the Secretary of State of the State of Delaware as required under the Delaware Statutory Trust Act, as amended from time to time, to form the Trust, as such certificate shall be amended or restated from time to time and filed with such office; (f)“ Class ” shall mean each class of Shares of the Trust or of a Series of the Trust established and designated under and in accordance with the provisions of Article III hereof; (g)“ Code ” shall mean the Internal Revenue Code of 1986 and the rules and regulations thereunder, all as adopted or amended from time to time; (h)“ Commission ” shall have the meaning given that term in the 1940 Act; (i)“
